Felton, C. J.
In an action for bail trover, where the petition alleges only the following description of the property: “9 Ladies Wool & Cashmere Coats, 1 Ladies Suit; 8 Mens Shirts, 1 Wool Sweater Set, 12 Ladies Skirts, 7 Boys Shirts, 7 Boys Overalls, 2 Childs Dresses, 3 Ladies Dresses, 2 Sport Coats, 4 Mens Trousers, 4 Ladies Wool & Cashmere Toppers, 2 Tech Type Sweaters, 2 Mens Overalls, 4 Sheets, 1 Chenille Bed Spread, 10 Pr. Mens Shoes, 5 Pr. Childs Shoes, 1 Bulova Mans Strap Watch, 3 Leather Mens Jackets, 1 Childs Snow Suit, 2 Pr. Mens Work Pants, 3 Boys Suits, 3 Leatherette Jackets, 4 Ladies Sweaters, 4 Cotton Slips, 3 Mrnd Best Coat Sweaters, 11 Boys Dungarees, 1 Pr. Boys Cordorory Pants, 1 Blanket, Total Value $575.00, Actual Wholesale Cost”; and there is no further description of the property—the petition fails to identify the property sufficiently even as to one item, and the court erred in overruling a motion to dismiss the petition in the nature of a general demurrer. See Seaboard Security Co. v. Goodson, 51 Ga. App. 512 (2) (180 S. E. 858), and Teal v. Equitable Loan Co., 43 Ga. App. 673 (2) (159 S. E. 904).

Judgment reversed.


Quillian and Nichols, JJ., concur.

Claude Hambrick, for plaintiff in error.
George H. Kasper, Jr., Norman C. Fisher, James A. Wofford, contra.